Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
Response to Amendment
The Amendment filed July 15, 2021 has been entered. Claims 1, 3, 6, 8-10, 12, 15-17 and 19 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Kolossow (US 6,074.084).
Regarding claim 1, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for 
Bandera discloses introducing a polymer material and secondary material into a barrel of an extruder (Col. 2, lines 21-34); 
Bandera discloses that, as illustrated in Fig. 2, the melting of the polymers fed through the mixture takes place in a portion 26 of the extruder situated between the two feedings 23 and 25 (col. 2, lines 47-49). Thus, Bandera teaches that, the method includes the additional step of melting the polymer material in the barrel prior to introduction of the secondary mineral material; 
Bandera teaches melting the polymer and injecting liquid carbon dioxide (col. 3, lines 17-25) inherently below the supercritical point into the barrel (Fig. 1b, item 32) and mixing to form a polymer blend; mixing the polymer material, the miners material and the user-selected gas within the barrel to form a polymer blend (i.e. the polymer mixture and gas are subsequently transferred from the zone 29 to another zone 32. (Col. 3, lines 7-8).
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a 
Bandera discloses that the operating pressure, with this system, ranges on an average from 8 to 15 bars ([col. 3, lines 5-6]).
Bandera discloses that, as illustrated in Fig. 1b, these mixers are specifically calculated to obtain a high pressure drop so that the thrust load of the pump 38 is never lower than 350-400 bars (col. 3, lines 55-58).
In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone (under the pump 35). The zones 23 and 25 are under the gravimetric loading (Fig. 1a, items 11 and 18 (col. 2, line 30)).  The control groups 39 and 40 are under a very higher pressure (under the pump 38) (col. 3, lines 37-40). Thus, it is understandable there are multiple low and high pressure zones where the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. 
In the same field of endeavor, extruder for plastics, Kolossow discloses that, as illustrated in Fig. 1, the charging of starting material takes place in the form of plastics granulate entering through a charging hole 9. After the melting of the plastics granulate, gas propellant is added by metering at 10. In all the metering of gas propellant occurs in two stages. The second stage is designated by 15 and lies roughly centrally in the residence, mixing and cooling zone and in fact, at a distance from a further charging of starting 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the extruder. Doing so would be possible to provide the so-called extrusion in cascades, as recognized by Kolossow (col. 2, lines 2-13).     
Regarding claim 3, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder includes a first hopper communicating with the barrel and being adapted for receiving the polymer material therein (i.e. there is, in fact, a feeding 23 in line with a hopper 24 which receives the dosed mixture of polypropylene. (col. 2, lines 42-43); as shown in Fig. 1a, the first hopper 24 is communicating with the barrel); and a secondary hopper communicating with the barrel downstream of the first hopper and adapted for receiving the secondary material therein (i.e. immediately downstream of the first feeding 23, there is a second feeding 25 into which the mineral filler coming from the metering screw 19 is charged. (Col. 2, lines 43-46).
However, Bandera does not disclose the polymer material is received by both the first hopper and the second hopper. Kolossow discloses that, the starting materials (polymer) are loaded into both the first hopper and the second hopper (col. 9, lines 4-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the .     
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Kolossow (US 6,074.084).
Regarding claim 8, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of polymer, for example polypropylene, mineral fillers or others. Col. 2, lines 18-21). The method includes the steps of: introducing a polymer material and secondary material into a barrel of an extruder (i.e. this apparatus 11 includes at least one pair of loading trays 12, 13 for different types of polymers, such as polypropylene, associated with a loading unit 14 which functions with a “weight sum” logic. The formulation thus obtained is homogenized in a special mixer 15 which in turn feeds the mixture thus obtained to a gravimetric loading tray 16, functioning with a “loss in weight” logic, which feeds an extrusion apparatus 17 (i.e. an extruder with a barrel), in a so-called “hungry mouth” form. In addition, mineral fillers, coming from a further gravimetric loading tray 18, functioning with a “loss in weight” logic, are injected into an intermediate zone of said apparatus, said loading tray constantly feeding a metering screw 19 associated with the extrusion apparatus 17. Col. 2, lines 21-34; Bandera discloses that, as illustrated in Fig. 2, the melting of the polymers fed through the mixture takes place in a portion 26 of the extruder situated between the two feedings 23 and 25 (col. 2, lines 47-49). Thus, Bandera teaches that, the method includes the additional step of melting the polymer material in the barrel prior to introduction of the secondary polymer material; Bandera teaches melting the polymer and 2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60); the polymeric mixture and gas are subsequently transferred from the zone 29 to another zone 32 which compresses the mixture both as a result of the change in section and also because, in that particular zone of the extruder, there is a sudden temperature drop. The gas becomes increasingly more compressed and micronized in the polymeric mixture (in the higher pressure zone). (Col. 3, lines 7-13); Before the mixture is charged into a loading pump 38, there is a control group 39 of the intake pressure (i.e. another lower pressure zone) of the pump 38. Similarly, at the pump outlet, there is a control group 40 of the discharged pressure (i.e. another higher pressure zone) (col. 3, lines 37-40); and ejecting the polymer blend from the barrel (i.e. the mixture thus obtained is then pumped inside a static group 41 for the mixing and thermal conditioning of the mixture (col. 3, lines 51-53); in the embodiment illustrated, two types of stratifier 44 and 45 can be used alternatively for the feeding of the mixture to the head 43. (col. 4, lines 1-3)). 
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the 2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24). 
Bandera discloses that the operating pressure, with this system, ranges on an average from 8 to 15 bars ([col. 3, lines 5-6]).
Bandera discloses that, as illustrated in Fig. 1b, these mixers are specifically calculated to obtain a high pressure drop so that the thrust load of the pump 38 is never lower than 350-400 bars (col. 3, lines 55-58).
In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone (under the pump 35). The zones 23 and 25 are under the gravimetric loading (Fig. 1a, items 11 and 18 (col. 2, line 30)).  The control groups 39 and 40 are under a very higher pressure (under the pump 38) (col. 3, lines 37-40). Thus, it is understandable there are multiple low and high pressure zones where the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. In the same field of endeavor, In the same field of endeavor, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the extruder. Doing so would be possible to provide the so-called extrusion in cascades, as recognized by Kolossow (col. 2, lines 2-13).
Regarding claim 9, Bandera teaches that, when the volatile CO2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60). For one of ordinary skilled in the art this means that in the method the user-selected gas (CO2) forms bubbles in the polymer blend when the polymer blend is exposed to the low pressure zone.
Regarding claim 10, Bandera provide pressure that would cause bubbles in the polymer blend to compress in the high pressure zone.
Regarding claim 12, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder (i.e. The extrusion apparatus 17 consists of a co-rotating twin-screw extruder 20 with length ratio of 1/34 diameters. The casing or cylinder 21 (i.e. the barrel) of the extruder is .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bandera et al (U.S Patent No. 6,676,395) in view of Kolossow (US 6,074.084).
Regarding claim 16, Bandera discloses, as illustrated in Figs. 1a-1b and 2, a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of polymer, for example polypropylene, mineral fillers or others. Col. 2, lines 18-21). The method includes the steps of: introducing a polymer material and secondary material into a barrel of an extruder (i.e. this apparatus 11 includes at least one pair of loading trays 12, 13 for different types of polymers, such as polypropylene, associated with a loading unit 14 which functions with a “weight sum” logic. The formulation thus obtained is homogenized in a special mixer 15 which in turn feeds the mixture thus obtained to a gravimetric loading tray 16, functioning with a “loss in weight” logic, which feeds an extrusion apparatus 17 (i.e. an extruder with a barrel), in 2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60); ; the polymeric mixture and gas are subsequently transferred from the zone 29 to another zone 32 which compresses the mixture both as a result of the change in section and also because, in that particular zone of the extruder, there is a sudden temperature drop. The gas becomes increasingly more compressed and micronized in the polymeric mixture (in the higher pressure zone). Col. 3, lines 7-13); Before the mixture is charged into a loading pump 38, there is a control group 39 of the intake pressure (i.e. another lower pressure zone) 
Bandera teaches that, when the volatile CO2 is to be injected into the injection zone under vacuum 29 (i.e. a lower pressure zone), the sealing elements 31 are installed (col. 2, lines 59-60). For one of ordinary skilled in the art this means that in the method the user-selected gas (CO2) forms bubbles in the polymer blend when the polymer blend is exposed to the low pressure zone.
Bandera teaches that, it is inherent that the bubbles in the polymer blend would compress in the high pressure zone.
Bandera discloses that, after exposing the user-selected gas and the stream of polymer blended material to multiple low-and high pressure zones within the barrel (According to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the 
Bandera discloses that the operating pressure, with this system, ranges on an average from 8 to 15 bars ([col. 3, lines 5-6]).
Bandera discloses that, as illustrated in Fig. 1b, these mixers are specifically calculated to obtain a high pressure drop so that the thrust load of the pump 38 is never lower than 350-400 bars (col. 3, lines 55-58).
In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone (under the pump 35). The zones 23 and 25 are under the gravimetric loading (Fig. 1a, items 11 and 18 (col. 2, line 30)).  The control groups 39 and 40 are under a very higher pressure (under the pump 38) (col. 3, lines 37-40). Thus, it is understandable there are multiple low and high pressure zones where the user-selected gas (CO2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
However, Bandera does not explicitly disclose that the introduction of the secondary material is a polymer material. In the same field of endeavor, In the same field of endeavor, extruder for plastics, Kolossow discloses that, as illustrated in Fig. 1, the charging of starting material takes place in the form of plastics granulate entering through a charging hole 9. After the melting of the plastics granulate, gas propellant is added by metering at 10. In all the metering of gas propellant occurs in two stages. The second stage is designated by 15 and lies roughly centrally in the residence, mixing and cooling zone and in fact, at a distance from a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the extruder. Doing so would be possible to provide the so-called extrusion in cascades, as recognized by Kolossow (col. 2, lines 2-13).
Regarding claim 17, Bandera discloses that, as illustrated in Fig. 1a, in the method the extruder includes a first hopper communicating with the barrel and being adapted for receiving the polymer material therein (i.e. there is, in fact, a feeding 23 in line with a hopper 24 which receives the dosed mixture of polypropylene. col. 2, lines 42-43; as shown in Fig. 1a, the first hopper 24 is communicating with the barrel); and a secondary hopper communicating with the barrel downstream of the first hopper and adapted for receiving the secondary mineral material therein (i.e. immediately downstream of the first feeding 23, there is a second feeding 25 into which the mineral filler coming from the metering screw 19 is charged. (Col. 2, lines 43-46)).
However, Bandera does not disclose the polymer material is received by both the first hopper and the second hopper. Kolossow discloses that, the starting materials (polymer) are loaded into both the first hopper and the second hopper (col. 9, lines 4-12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bandera to incorporate the teachings of Kolossow to have the introduction of the secondary polymer material into the .     
Claims 6, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bandera et al and Kolossow as applied to claims 1, 8 and 16 above (respectively), further in view of Walter (Bjoern) (CN101835584, English translation provided).
Regarding claims 6, 15 and 19, the combination discloses, as illustrated in Figs. 1a-1b and 2 (in the teachings of Bandera), a method of processing of a polymer blend (i.e. (in the method) the equipment comprises an apparatus for the gravimetric loading 11 of a certain number of components, such as various types of polymer, for example polypropylene, mineral fillers or others. Col. 2, lines 18-21). However, Bandera does not disclose that the polymer blend is ejected from the barrel into a pelletizer. 	
In the same field of endeavor, manufacturing polymer particles, Walter discloses that, as illustrated in Fig. 1, after leaving the second melt cooler 37, the polymer melt 2 is conveyed to the granulation device 39 by means of the third melt pump 38 at a pressure of 70 to 300 bar, and the granules are formed in the usual way, so the melt 2 produces polymer particles (or pelletizer) (page 7, lines 4-6 from bottom). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Walter to produce the polymer blend into particles.  Doing so would be possible to provide alternative applications of the polymer blend products.
Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered.
1, 8 and 16 that Bandera does not disclose that the polymer blend is exposed into multiple low and high pressure zones within barrel, it is not persuasive.
Bandera discloses that, according to the present invention, there is also an injection zone 29 into which gas, for example CO2 coming from a container tank 30, is introduced (col. 2, lines 53-55); When volatile CO2 is to be injected into the injection zone under vacuum 29, the sealing elements 31 are installed (col. 2, lines 59-60); Alternatively, it is possible to inject the gas into the zone 32 under pressure. In this case, it should be noted that the CO2, in liquid form, comes from a specific container tank 34 with a plunged pipe in the liquid zone; it is cooled to a temperature of -5˚ C. and injected into the molten mass of material in the liquid state, with a special pump, schematized in 35, for example the one commercialized by LEWA (col. 3, lines 17-24); 
Bandera discloses that the operating pressure, with this system, ranges on an average from 8 to 15 bars ([col. 3, lines 5-6]).
Bandera discloses that, as illustrated in Fig. 1b, these mixers are specifically calculated to obtain a high pressure drop so that the thrust load of the pump 38 is never lower than 350-400 bars (col. 3, lines 55-58).
In summary, it is clear that Bandera discloses that the zone 29 is a lower pressure zone (under vacuum) and the zone 32 is a higher pressure zone (under the pump 35). The zones 23 and 25 are under the gravimetric loading (low pressure zones) (Fig. 1a, items 11 and 18 (col. 2, line 30)).  The control groups 39 and 40 are under a very higher pressure (under the pump 38) (col. 3, lines 37-40). Thus, it is understandable there are multiple low and high pressure zones 2) is mixed (by the co-rotating twin-screw extruder 20 subdivisible into a series of parts (as shown in Fig. 2)) into the stream of polymer blended material within the barrel.  
Regarding arguments that Lustiger does not show introducing a user-selected gas into a stream of a polymer blended material and Lustiger can’t cure the deficiencies of the Bandera related to the secondary polymer material, it is not percussive. The user-selected gas into the stream of a polymer blended material is after the polymer materials are introduced into the barrel. In other words, the introduction of the secondary polymer material into the barrel is not the reason to introduce the user-selected gas. Bandera discloses the user-selected gas into the stream of a polymer blended material. 
Furthermore, Bandera discloses that, one pair of loading trays 12, 13 for different types of polymers is disposed in the apparatus 11 (col. 2, lines 21-22).
Bandera discloses the claimed invention except for separating one pair of loading trays into two separating individual loading trays.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to Bandera, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of controlling supplying polymer materials independently.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742